 1
 2
 3
                            UNITED STATES DISTRICT COURT
 4
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
     STANLEY SCOTT SADLER,                       )   No. CV18-1440-JLR-BAT
 7                                               )
                    Petitioner,                  )   ORDER GRANTING
 8                                               )   PETITIONER’S MOTION FOR
               v.                                )   EXTENSION OF TIME TO FILE
 9                                               )   REPLY TO RESPONDENT’S
     MARY J. BULLARD, STEPHEN                    )   ANSWER TO PETITION UNDER 28
10   SINCLAIR,                                   )   U.S.C. § 2254 FOR WRIT OF HABEAS
                                                 )   CORPUS
11                  Respondents.                 )
                                                 )
12
13
            THE COURT has considered Petitioner Stanley Sadler’s unopposed motion for
14
     an extension of time to file a reply to Respondents’ answer to his petition under 28
15
     U.S.C. § 2254 for writ of habeas corpus. Dkt. 15.
16
            IT IS NOW ORDERED that Petitioner’s motion (Dkt. 15) is GRANTED; the
17
     habeas petition shall be renoted for March 15, 2019. Petitioner’s optional reply is now
18
     due by March 11, 2019.
19
            DATED this 6th day of February 2019.
20
21
22                                                    A
                                                      BRIAN A. TSUCHIDA
23                                                    Chief United States Magistrate Judge
24
25
26

       ORDER FOR EXTENSION OF TIME TO FILE
       REPLY TO ANSWER TO PETITION FOR WRIT
       OF HABEAS CORPUS
       (Stanley Sadler, CV18-1440-JLR-BAT) - 1
